Citation Nr: 1617861	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-15 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis of the right ankle, prior to October 15, 2009, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991 and from March 2005 to May 2006, with additional service in the Army National Guard, including active duty for training from May 1976 to October 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi, that granted service connection for right ankle arthritis and assigned a 10 percent rating effective May 21, 2006.  Thereafter, in a January 2010 rating decision, the RO assigned a 20 percent disability rating effective October 15, 2009.

The Board previously remanded these matters for development and due process in May 2013 and December 2015.  

As noted in the previous remands, while the Veteran did not submit a timely substantive appeal regarding the issues on appeal, that requirement has been waived and the Veteran has appealed the initial rating assigned for his service-connected right ankle arthritis.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

The issues of entitlement to service connection for a right foot disability or neurologic disability as secondary to the Veteran's service-connected right ankle disability have been raised by the record (see October 2010 correspondence with May 2009 medical records regarding the right foot and the Veteran's treatment records noting complaints of numbness and tingling associated with his right ankle) but not adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  



FINDINGS OF FACT

1.  Prior to October 15, 2009, there is x-ray evidence of right ankle arthritis and pain, but no actual limitation of motion, including marked limitation of motion.

2.  Since October 15, 2009, the Veteran's right ankle traumatic arthritis has been manifested by no more than marked limitation of motion; there is no evidence of ankylosis or severe foot injury.


CONCLUSIONS OF LAW

1.  Prior to October 15, 2009, the criteria for entitlement to a disability evaluation in excess of 10 percent for right ankle traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5270-5274 (2015).

2.  Since October 15, 2009, the criteria for entitlement to a disability evaluation in excess of 20 percent for right ankle traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5270-5274 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's May 2013 remand.

The Veteran identified potentially relevant records as he stated he was treated at the Greenwood Leflore Hospital in Greenwood, Mississippi, at unspecified times in the past.  Although the RO requested records from that treatment provider in December 2015 and the provider told the Veteran that the records were sent, VA has not received said records.  The Veteran was informed that VA had not received the records in January 2016.  Nevertheless, the Board notes that the Veteran did attach a May 2009 treatment record from Greenwood Leflore Hospital related to his right foot to an October 2010 submission.  Thus, it appears that the Veteran has submitted what he believes to be the relevant documentation from that treatment provider.  In view of this information, the Board finds that further efforts to obtain the records would be unnecessary and futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The Veteran has been provided VA medical examinations in connection with his increased rating claims.  Most recently, the Veteran was provided a VA medical examination in June 2013 pursuant to the Board's May 2013 remand.  The examinations of record are sufficient evidence for deciding the right ankle claims.  The reports are adequate as they are based upon consideration of the Veteran's medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Initial Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The initially assigned ratings for the Veteran's right ankle disability are 10 percent prior to October 15, 2009, and 20 percent thereafter.  The Veteran's right ankle disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271 (2015).  Under Diagnostic Code 5271, moderate limitation of motion of an ankle warrants a 10 percent rating; while marked limitation of motion of an ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  For reference purposes, the normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

VA's Adjudication Procedures Manual reflects that moderate limitation of motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion.  Marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  VBA Manual M21-1, III.iv.4.A.3.k (2016).

Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis, which is rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is x-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The ankle is considered a major joint.  38 C.F.R. § 4.45(f) (2015). 

Diagnostic Code 5010 and C.F.R. § 4.59 provide that painful motion due to arthritis is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Also included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from ankle disorders, including Diagnostic Code 5270 (ankylosis), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).  


Evidence

While the Veteran has been assigned staged ratings, he has generally reported the same symptoms of his ankle disability since the grant of service connection.  Notably, the medical evidence of record reflects that the Veteran's right ankle disability has been manifest by symptoms that include pain, occasional swelling, aching, what has subjectively been reported as "numbness[,]" and increasing discomfort with movement.  The Veteran has also historically reported that soaks, alternating movements, over-the-counter pain relievers, and the use of shoe orthotics have helped to alleviate his pain.  VA examiners generally noted the Veteran's reports of pain and tenderness to palpation with occasional swelling on examination.  The Veteran has also been consistently noted to have a normal gait.

During an April 2007 VA joints examination, the Veteran reported that his right ankle ached when it intermittently become swollen due to prolonged standing or walking.  At that time, he denied pain, subluxation, flare ups, or any interference with his work as a veterans' advocate.  Physical examination revealed no instability or swelling of the right ankle.  Range of motion (ROM) was to 45 degrees in plantar flexion and to 20 degrees in dorsiflexion without pain or any additional loss after repetitive testing.  X-rays revealed slight narrowing of the joint spaces and the impression was mild arthritis.  The examiner noted that if the Veteran were to experience a flare, he could experience a loss of range of motion but the examiner was unable to estimate any degree of loss.

A September 2008 VA treatment record includes a magnetic resonance imaging report that indicated a normal right ankle without fracture or dislocation.  The right ankle tendons were intact with normal ligaments and without marrow edema, bone bruising, effusion, or soft tissue swelling.  Thereafter, in April 2009 a VA clinician specifically noted that the Veteran exhibited full ROM in his right ankle with slight swelling and without tenderness to palpation.

The Veteran was afforded a second VA joint examination on October 15, 2009.  At that time, the Veteran reported pain and swelling in his right ankle that was worse with movement and after prolonged walking.  He also reported that he experienced aching pain at rest and received slight relief from over-the-counter pain relievers and insoles.  The Veteran reported the ability to perform all activities of daily living unassisted and the ability to perform his sedentary job.  The Veteran reported that he experienced flares approximately once per week that were precipitated by cutting the grass, any rigorous activity, and even prolonged sitting.   His symptoms during a flare included mild soreness, aching, tenderness, and pain.  Plantar flexion was to 42 degrees initially and 36 degrees on repeat; subjective pain was noted during this movement.  Dorsiflexion was to 2 degrees initially and 4 degrees on repeat; objective pain was noted during this movement.  The examiner noted that the Veteran had a normal gait with slight puffiness in his right ankle, which was tender to palpation.  Stability testing was normal.  While x-rays revealed no acute abnormality, the examiner did note minor arthritic changes.  The examiner was unable to opine as to any addition loss of function during a flare without resort to speculation.

Pursuant to the Board's May 2013 remand, a third VA examination was provided in June 2013.  At that time, the Veteran reported aching and swelling in his right ankle that was reportedly impacting his right leg muscles.  While the Veteran continued to endorse flares precipitated by strenuous activity, he subsequently reported that his pain was daily and constant staying at a level of 6/7 out of 10.  Nevertheless, to the extent the Veteran's increase of pain between 6 and 7 can be considered a flare, he reported his symptoms during a flare including a burning sensation and a feeling that his foot had fallen asleep.  The Veteran reported no deformity, giving way or instability.  ROM testing revealed plantar flexion to 30 degrees and dorsiflexion to 5 degrees with objective evidence of pain on movement and without additional loss on repeat.  The examiner noted functional loss or impairment as less movement than normal, excess fatigability, pain on movement, swelling, and interference with sitting, standing, and weight bearing.  There was pain on palpation to the right ankle.  The Veteran exhibited full strength in his right ankle and stability testing was negative.  There was no ankylosis, Achilles tendonitis, tendon rupture, os calcis, talus or astragalectomy.  The Veteran noted the constant use of shoe orthotics, which were prescribed and provided by VA in November 2009.  It was the opinion of the 2013 examiner that the Veteran's x-rays did not show evidence of any abnormal findings to include arthritis.  The examiner noted that the Veteran's ankle disability impacted his ability to work and the opinion seems to be based on the Veteran's reported difficulty in sitting for longer than one hour, waking long distances, or picking up heavy items.  

Analysis

After reviewing the evidence of record, the Board finds that ratings in excess of those currently assigned are not warranted.

As an initial matter, ankylosis is expressly not shown by the evidence.  Further, the June 2013 VA examination confirmed that there is no malunion of the os calcis or astragalus, or astragalectomy.  Thus, the criteria of Diagnostic Codes 5270, 5272, 5273, and 5274 do not apply to either period on appeal.  

Prior to October 15, 2009, a higher 20 percent rating under 5271 is not warranted as there is no evidence of limitation of motion or functional loss that would equate to marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Specifically, while the Veteran has credibly reported experiencing pain on motion and with prolonged sitting and standing, the RO has already assigned him a 10 percent rating based on his painful motion with arthritis, despite the fact that VA clinicians and examiners have differed as to whether the Veteran actually has right ankle arthritis and the fact that the Veteran was noted to have full ROM of the right ankle prior to the October 15, 2009, examination.  Further, VA clinicians and the 2007 examiner used words such as "stable" and "mild" to describe the Veteran's disability, even with consideration of painful motion and other factors.  In any case, the initially assigned 10 percent rating would contemplate up to moderate limitation of motion.  Finally, a higher 20 percent rating is not warranted on the basis of arthritis because the Veteran's right ankle arthritis does not affect two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Thus, the preponderance of the evidence is against an initial rating in excess of 10 percent for right ankle arthritis prior to October 15, 2009.

Since October 15, 2009, the Veteran's right ankle disability has been manifested by marked limitation, which warrants a 20 percent rating for limitation of motion, the maximum rating for limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The next higher rating, a 30, requires ankylosis of the ankle (Diagnostic Code 5270) or some other severe foot disability (Diagnostic Code 5284), neither of which have been present during the pendency of the appeal, even considering functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  Further, a rating under Diagnostic Code 5010 is not appropriate after October 15, 2009, where limitation of motion itself results in a compensable rating.

While the Veteran has reported right ankle symptoms such as numbness and radiating pain, the 2013 examiner noted full ankle strength and there is not sufficient lay or medical evidence showing that the Veteran has a neurologic disability associated with his right ankle disability.  Additionally, as noted above, the issue of entitlement to service connection for a neurologic disability associated with the Veteran's right ankle disability has been referred for further consideration by the RO as appropriate.

The Board acknowledges the Veteran's September 2013 report that the 2013 VA examiner did not "[have his] best interest in mind...[as] she was more concerned about [his] age and diabet[es than his] right [ankle.]"  However, the 2013 examination report notes the Veteran's lay assertions as to the symptoms and impact of his right ankle disability and contains objective findings as to his level of impairment; the report does not mention anything regarding diabetes and merely recites the Veteran's age.  Thus, the Board finds that the examination findings are adequate and provided by a competent medical professional.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); and see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").

In sum, the evidence does not demonstrate marked limitation of motion prior to October 15, 2009, nor ankylosis, malunion of the os calcis or astragalus or astragalectomy at any point during the appeal period, and the criteria for higher disability ratings for right ankle arthritis are not demonstrated by the evidence of record.  As the preponderance of the evidence is against the claim for higher initial ratings for right ankle arthritis, there is no doubt to be resolved, and higher initial ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As to an extraschedular evaluation, the evidence shows that the Veteran's service-connected right ankle arthritis results in pain, discomfort and, at most, marked limitation of motion.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the broad canvas of the rating schedule, the assigned schedular evaluations for the service-connected right ankle disability are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  Furthermore, referral for extraschedular consideration based on the cumulative effect of service-connected disabilities is not expressly raised or reasonably raised by the record.

Finally, the Veteran has not raised and the record does not reasonably raise a claim of a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial rating in excess of 10 percent for right ankle traumatic arthritis prior to October 15, 2009, and in excess of 20 percent thereafter, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


